DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Response to Remarks, Amendments
Applicant is thanked for the response filed November 29, 2021 in response to the Final Office Action filed May 28, 2021.  In particular Applicant is thanked for addressing some of the Drawing, Specification, and Claim Objections; however a few remain.  Please refer to the appropriate sections, below.
Similarly, Applicant is thanked for amending claims 1 and 7 to provide proper antecedence for the “a movable conduit” in claim 1, and claim 8 to provide proper antecedence to the “a mounting” in Claim 1.  Accordingly the 35 USC §112(b) Rejections have been withdrawn.

The remarks and arguments have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Regarding the rejections of Claims 11 – 201 under 35 USC §102(b)/103 in view of Houdek (US 2,693,749), Applicant remarks that Claim 11 is amended to recite that “the movable tool comprises a hood and a drying unit… Houdek does not disclose, suggest, teach, or provide motivation for a movable tool that includes a drying unit
The examiner respectfully agrees with Applicant’s interpretation of the disclosure of Houdek, and appropriately has withdrawn the rejection of claims 11 – 15 as being obvious over Houdek.  

Regarding the rejection of claims 1 – 5 and 7 – 10 under Wälti (US 6,264,547) and further in view of Houdek (US 2,693,749), Applicant remarks that Claim 1 is amended to recite that “the movable tool comprises a hood and a drying unit…Neither Walti nor Houdek does not disclose, suggest, teach, or provide motivation for a movable tool that includes a drying unit.”
The examiner respectfully disagrees with Applicant’s interpretation of the disclosure of Wälti.  As discussed in paragraph 61 of the previous office action, Wälti teaches that it was known in the art before the effective filing date of the claimed invention for a movable tool to comprise lighting units as well as heating or air guiding elements (col 9, lns 32 – 43).

Regarding the double patent rejections, an eTerminal Disclaimer was filed on November 29, 2021.  Accordingly, the double patenting rejection has been withdrawn.

Drawing Objections
The drawings (fig 1) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character no longer mentioned in the description: 16.

    PNG
    media_image1.png
    635
    305
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “a flow arrow” in figure 1 and “a heater” in figure 2.  Please amend figure 1 such that the reference character “2” identifies the heater. 
The drawings are objected to because reference character “3” has been used to designate  “a flow arrow” in figure 1, and “plenum 3” on line 20, page 9 of 13, of the September 07. 2018 specification.  Please amend figure 1 such that reference character “3” identifies the plenum.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The element number for “booth” in paragraph beginning at page 9, line 22 was inaccurately amended as follows:

    PNG
    media_image2.png
    324
    1763
    media_image2.png
    Greyscale

Accordingly, please amend paragraph beginning at page 9, line 22 to read, “The air that is drawn in duct 15 exits the booth [[3]] 30 through exhaust opening 15a.”  As element number 16 
Additionally, element number 12a has been added to figures 1 and 2, but has not been added to the specification.
Accordingly, the specification and drawings are objected.  Appropriate correction or clarification is respectfully requested.

Claim Interpretations
In re Claims 1, 8, 10, 11, and 13: the limitation “a mounting” has been interpreted as “an overhead mounting.
In re Claim 3, the limitation “wherein said first air handling system further comprises a fan in fluid communication with said air intake duct and a plenum in fluid communication with said fan” has been interpreted as “wherein said first air handling system (34) further comprises a fan (18) in fluid communication with said air intake duct (1) and a plenum (3) in fluid communication with said fan (18)”
Accordingly, Claim 3 has been interpreted to disclose (supply) fan (18) and its associated ductwork, not the (exhaust) fan (17) and its associated ductwork.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In re Claim 10, the recitation “wherein the booth further comprises a drying unit” repeats “a drying unit” disclosed in Claim 1.  Accordingly, please amend claim 10 to read, “The booth of claim 9, wherein the sledge permits the movable tool and movable conduit to move from the front to the rear within the housing, wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting
Alternatively, Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 5, 7 – 10, 21, 11 – 15, and 232 are rejected under 35 U.S.C. §103 as being unpatentable over Wälti (US 6,264,547) in view of Houdek (US 2,693,749).
In re Claim 1, Wälti discloses a vehicle collision repair booth (fig 2: (1a)) comprising: 
a housing (1); 
It has been understood that a housing comprises booth (1), as a control unit (29) is located exteriorly to the booth; the control unit controlling motors, and comprising a detection device (29a), (col 9, lns 8 – 14, 24 – 25)
a first air handling system (21a, 23a); and 
a second air handling system (col 9, ln 39: “an exhausting or air supplying element) in fluid communication with a movable tool (fig 4; tool attached to mounting portion (37)), 
wherein said second air handling system comprises: 
an exhaust duct (col 6, lns 15 – 18, 37 –  65; col 7, lns 1 – 8) and a fan (fig 2: (22a)) in communication with said exhaust duct (22), and
 a movable tool (fig 4: heating unit… exhausting element, attached to mounting portion (37); col 9, lns 32 – 43) in fluid communication with said exhaust duct, 
wherein said movable tool includes a drying unit (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit (col 6, lns 37 – 64; col 7, lns 1 – 8; col 9, lns 32 – 43)). 
wherein said movable tool (fig 4) and a movable conduit (“an exhausting … element” is mounted on a sliding carriage (32) via a rotatable part (35)) are engaged by an overhead [[a]] mounting (37) (col 7, lns 1 – 8), and
wherein said movable tool is rotating 360 degrees about said mounting (col 9, ln 32 – 33: “a part (35) rotatable about a vertical axis of rotation (34)”).
It is respectfully noted that Wälti could be interpreted as disclosing:
a movable hood (comprising exhaust box (figs 1, 2: (15), suction inlet (15a)) and a drying unit (col 5, lns 36 – 39; movable via (10)) and a movable conduit (at suction opening (15d) (col 3, lns 26 - 58); however the movable hood (15.) of Wälti is immediately proximal “bottom (2)”, and not overhead 
In order to provide compact prosecution, the “a mounting” has been interpreted as an overhead [[a]] mounting”.
Regarding the recitation “a vehicle collision repair booth”:
the recitation “for a vehicle collision repair booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
Wälti could be construed as lacking:
wherein said movable tool is movable up and down along said mounting, and
wherein said movable tool includes a hood. 
Houdek teaches an air handling system, wherein a movable tool (10) comprises a hood (40) in fluid communication with an exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52) and fan (75), wherein said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62), such that said movable tool is movable up and down along a mounting via vertically adjustable mounting features (figs 6, 7: at (20); (col 1, lns 78 – 81)). 

    PNG
    media_image3.png
    702
    771
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Wälti, by providing a hood attached to a movable tool, the movable tool wherein said movable tool is movable up and down along said mounting”), as taught by Houdek, for the benefit of providing a user selected exhaust zone as defined by volume of the hood, thereby improving system control and user satisfaction.
In re Claim 2, Wälti discloses wherein said housing comprises a ceiling (annotated, below) and at least one rigid wall (4) defining an area for spraying an object, and wherein said first air handling system (fig 2: (21a, 23a)) comprises an air intake (supply air) duct (21b, 23b). 

    PNG
    media_image4.png
    614
    644
    media_image4.png
    Greyscale

In re Claim 3, Wälti discloses wherein said first air handling system further comprises a fan (fig 2: (21a, 23a)) in fluid communication (upstream) with said air intake duct (21b, 23b) and a plenum3 (21/23) in fluid communication with said fan. 
In re Claim 4, Wälti discloses wherein said first air handling system (21a, 23a) further comprises an air exhaust duct (22) and a filter (15b), wherein the filter (15b) is in fluid communication with said air exhaust duct. 
The (exhaust duct) filter (15b) is in fluid communication with (intake air) plenum (21/73) via air flow within the housing (1a).
In re Claim 5, Wälti discloses wherein said first air handling system further comprises an exhaust fan (22a) located within said air exhaust duct (22) and said filter (15b) is in fluid communication with said air exhaust duct (via housing (1a)) and said exhaust fan, wherein said filter is configured to filter air that has passed through said housing (1a) (as can be seen in figure 2).
Claim 6 has been cancelled by Applicant.
In re Claim 7, the proposed system has been discussed above (In re Claim 1), wherein Wälti discloses said exhaust duct (col 9, ln 39: “exhausting element”) comprises said movable conduit and a static duct (“mounting portion (37) serves, for example, for mounting an infra-red heating unit or, optionally, of an exhausting…element”; col 9, lns 32 - 43) in communication with said hood (as taught by Houdek) and  an exhaust outlet (apparent), and wherein said movable tool (fig 4; tool attached to mounting portion (37)) and said movable conduit (as the system is movable, it comprises a movable conduit) are carried by a sledge (annotated, below) (col 9, lns 32 – 43). 

    PNG
    media_image5.png
    235
    570
    media_image5.png
    Greyscale

Should it be construed that Wälti lacks wherein said exhaust duct comprises a movable conduit and a static duct in communication with said hood and an exhaust outlet, wherein said movable tool and said movable conduit are carried by a sledge, such a technique is known in the art.  Provided as evidence is Houdek. 
Houdek teaches wherein:
said movable tool (10) comprises a hood (40) in fluid communication with an exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52), wherein said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62); and. 
said movable tool (10) and said movable conduit (42) are carried by a sledge (22/24), wherein said movable tool (10) and movable conduit (42) are engaged with said sledge (22/24) by a mounting (figs 6, 7: at (20); (col 1, lns 78 - 81) that is engaged with said sledge (22/24). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Wälti, such that the said exhaust duct comprises a movable conduit and a static duct in communication with said hood and an exhaust outlet, wherein said movable tool and said movable conduit are carried by a sledge, as taught by Houdek, for the benefit of providing a user with improved air quality due to the ability to move the tool in a 3-dimensional space while the hood is secured to an exhaust outlet.
In re Claim 8, the proposed system has been discussed, wherein said movable tool (fig 4; tool attached to mounting portion (37)) and movable conduit are engaged with said sledge (annotated, above) by said overhead mounting (34, 35) that is engaged with said sledge, wherein said sledge is movable (as taught by Houdek) in relation to a carriage (32). 
In re Claim 9, Wälti discloses wherein the carriage (32) is movably engaged (“sliding carriage”) with at least one elongated rail (fig 4: (33)), wherein the elongated rail permits the carriage to move from side to side within said housing. 
In re Claim 10, the proposed system has been discussed, wherein the sledge permits the movable tool and movable conduit to move from the front to the rear within the housing, wherein said movable tool is movable up and down along said overhead mounting and rotating 360 degrees about said overhead mounting (Wälti: “a part (35) rotatable about a vertical axis of rotation (34)”), wherein the booth further comprises a drying unit (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit. (col 9, lns 32 – 43)). 
In re Claim 21, Wälti discloses wherein said drying unit comprises a heater (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit (col 6, lns 37 – 64; col 7, lns 1 – 8; col 9, lns 32 – 43)). 

In re Claims 11 – 15, Wälti discloses a vehicle collision repair booth (fig 2: (1a)) comprising: 
a housing (1); 
It has been understood that a housing comprises booth (1), as a control unit (29) is located exteriorly to the booth; the control unit controlling motors, and comprising a detection device (29a), (col 9, lns 8 – 14, 24 – 25)
an air handling system (21a, 23a); and
a movable tool (fig 4: lighting units (36), heating unit… exhausting element, attached to mounting portion (37); col 9, lns 32 – 43) in fluid communication with said air handling system and a drying unit (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit (col 6, lns 37 – 64; col 7, lns 1 – 8; col 9, lns 32 – 43), 
wherein said movable tool is in fluid communication with an exhaust duct (col 9, ln 39: “an exhausting or air supplying element),
wherein said movable tool (10) is engaged by an overhead [[a]] mounting (37) (col 7, lns 1 – 8).

It is respectfully noted that Wälti could be interpreted as disclosing:
a movable hood (comprising exhaust box (figs 1, 2: (15), suction inlet (15a)) and a drying unit (col 5, lns 36 – 39; movable via (10)) and a movable conduit (at suction opening (15d) (col 3, lns 26 - 58); however the movable hood (15.) of Wälti is immediately proximal “bottom (2)”, and not overhead 
In order to provide compact prosecution, the “a mounting” has been interpreted as an overhead [[a]] mounting”.

Regarding the recitation “a vehicle collision repair booth”:
the recitation “for a vehicle collision repair booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
Wälti could be construed as lacking:
wherein said movable tool is movable up and down along said mounting, and
wherein said movable tool includes a hood. 
Houdek teaches an air handling system, wherein a movable tool (10) comprises a hood (40) in fluid communication with an exhaust duct (42[Wingdings font/0xE8]43[Wingdings font/0xE8]44[Wingdings font/0xE8]45[Wingdings font/0xE8]52) and fan (75), wherein:
 (Claim 11) said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62), such that said movable tool is movable up and down along a mounting via vertically adjustable mounting features (figs 6, 7: at (20); (col 1, lns 78 – 81)). 
(Claim 12) said exhaust duct comprises a movable conduit (42) and a static duct (43) in communication with said hood (40) and an exhaust outlet (62). 
(Claim 13) said mounting (figs 6, 7: at (20) is carried by a sledge (22/24) that is engaged with said sledge.
(Claim 14) said sledge (22/24) is movable in relation to a carriage (28/30), wherein the carriage is movably engaged with at least one elongated rail (32). 
(Claim 15) the elongated rail (32) permits the carriage (28/30) to move from side to side within said housing (please refer to annotated fig 2, below; col 2, lns 1 – 3), wherein the sledge (22/24) permits the movable tool and movable conduit to move from the front to the rear within the housing (annotated fig 1, below; col 1 ln 79 – col 2 ln 2). 

    PNG
    media_image6.png
    549
    1102
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Wälti, by providing a hood attached to a movable tool, the movable tool vertically adjustable mounting features in the mounting of Wälti (i.e. “wherein said movable tool is movable up and down along said mounting”), as taught by Houdek, for the benefit of providing a user selected exhaust zone as defined by volume of the hood, thereby improving system control and user satisfaction.
Claims 16 – 20 have been cancelled by Applicant.
In re Claim 23, Wälti discloses wherein said drying unit comprises a heater (“lighting units 36 as well as heating elements” have been understood to disclose a drying unit (col 6, lns 37 – 64; col 7, lns 1  - 8; col 9, lns 32 – 43)). 

Claims 22 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over Wälti (US 6,264,547) in view of Houdek (US 2,693,749), and further in view of Douglas (GB 2,424,064).
In re Claims 22 and 24, the proposed system has been discussed, but lacks wherein said drying unit is located within said hood.  However, such a technique is well known in the mechanical arts; provided as evidence is Douglas.
Douglas teaches a localized extraction system (fig 17) for containing and removing spray mists, particulates and vapours generated during body repair and/or repainting of a vehicle. comprising:
a movable tool (6) (pg 16, ln 19 – pg 17, ln 8), ln the movable tool comprising
an exhaust hood (36/38/40); and
a drying unit (70) (pg 14, ln 10 – pg 15, ln 4) the drying unit comprising a heater (pg 5, lns 15 – 24; pg 19, lns 14 – 16) and located within the hood;
a fan (“extraction unit” (fig 1: (4); not illustrated in Fig 7; pg 17, lns 3 – 4); and
an exhaust duct (8) in fluid communication between the hood and the fan.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Douglas, such that drying unit is located within said hood, for the benefit of drawing air from the hood during paint drying, thus locally removing and containing any gases created during curing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is Becker et al (US 6,983,757), who discloses: a housing (fig 5: (16)); an air handling system (70); and a movable tool (suction tube (80)) in fluid communication with said air handling system, wherein said movable tool comprises an exhaust duct (82) and exhaust unit (84), wherein said movable tool is engaged by a mounting (fig 5: at (42)), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting.

    PNG
    media_image7.png
    393
    426
    media_image7.png
    Greyscale

Of particular interest is Karlsson (US 5,133,691) who discloses an area (2) comprising an air handling system (13) and a movable tool (1) in fluid communication with said air handling system, wherein said movable tool comprises a hood in fluid communication with an exhaust duct (6) wherein said movable tool is engaged by a mounting (5), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (via arm members 8 - - 11).

    PNG
    media_image8.png
    426
    355
    media_image8.png
    Greyscale


Of particular interest is Weichmann et al (US 4,318,337) who discloses a fume capture system comprising  air handling system (13) and a movable tool (figs 5 – 7) in fluid communication with said air handling system, wherein said movable tool comprises a hood (1) in fluid communication with an exhaust duct (10) wherein said movable tool is engaged by a mounting (24/22/17), and wherein said movable tool is movable up and down along said mounting and rotating 360 degrees about said mounting (as seen in the figures)

    PNG
    media_image9.png
    597
    375
    media_image9.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This was a typographical error in the previous office action.  Only claims 11 – 15 were rejected as being obvious over Houdek, not claims 11 – 20.  
        2 Please note: the claims have been examined in order of dependency, not in numerical order.  Additionally, claims 6 and 16 – 20 have been cancelled by Applicant
        3 The “a plenum” has been interpreted as “[[a]] an air intake plenum”.